686 S.E.2d 129 (2009)
In the Matter of Coleman C. EATON, Jr. (two cases).
Nos. S09Y1809, S09Y1877.
Supreme Court of Georgia.
November 9, 2009.
William P. Smith III, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, Atlanta, for State Bar of Georgia.
Coleman C. Eaton, Jr., Jonesboro, for appellee.
Jeffrey S. Ward, Chair, Review Panel, Brunswick, for other interested parties.
PER CURIAM.
Because this Court disbarred Coleman C. Eaton, Jr., from the practice of law in Georgia In the Matter of Eaton, 286 Ga. 28, 685 S.E.2d 279 (2009), we hereby order that these cases be transferred to inactive status and, in the event respondent petitions for reinstatement, be considered in conjunction with such petition.
Cases placed on inactive status.
All the Justices concur.